Citation Nr: 0204845	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  95-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation for post traumatic 
stress disorder (PTSD) in excess of 70 percent from May 2000 
to September 2000, and to an evaluation in excess of 50 
percent prior to May 2000.  

(The issue of entitlement to an increased rating for post 
operative residuals of left radius and ulnar fracture, 
currently evaluated as 20 percent disabling, will be the 
subject of a later decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The record here reflects that the veteran submitted an 
application for an increased rating for PTSD in April 1994.  
In June 1994, the Newark, New Jersey RO denied that claim, 
and confirmed the 30 percent rating that was then in effect.  
A notice of disagreement with that decision was received in 
August 1994, and a statement of the case was issued in 
December 1994.  The veteran's substantive appeal was not 
received until August 1995, however, and therefore, it could 
not have served to perfect an appeal of the June 1994 rating 
action.  The RO evidently did not recognize this fact and has 
continued to treat this matter as under appeal.  

As it happens, a statement received in January 1998, from the 
veteran's representative at the time, could be construed as a 
notice of disagreement with a December 1997 rating action, 
which assigned a 50 percent rating for the veteran's PTSD, 
effective from November 1993.  A statement of the case 
addressing this adjudication was issued in April 1999, 
(characterized by the RO as a supplemental statement of the 
case), and later supplemental statements of the case were 
issued in July 1999, and August 2000.  Although the veteran 
did not submit any document that could be construed as a 
substantive appeal with respect to an appeal of the December 
1997 rating until September 2000, far more than one year 
after the December 1997 rating action, the cover letters to 
each supplemental statement of the case he was issued 
essentially granted an additional period of 60 days to 
perfect an appeal.  Because a September 2000 statement from 
the veteran addressing the evaluation of his PTSD, was 
received within the 60 day period following the August 2000 
supplemental statement of the case, the Board will construe 
it as a timely substantive appeal regarding the December 1997 
rating action.  

With respect to the evaluation of the veteran's left arm 
disability, that appeal arose from a May 1997 claim for 
benefits, which was denied in August 1998.  A notice of 
disagreement with that decision was received in September 
1998, and a statement of the case was issued in November 
1999.  The veteran's substantive appeal was received in 
December 1999.  

The veteran's claims were subsequently forwarded to the Board 
in Washington, DC, and in March 2002, the veteran appeared at 
a hearing conducted at the Board by the undersigned.  A 
transcript of that hearing was eventually obtained and 
associated with the claims file, which was then transferred 
to the undersigned for her review.  

In addition to the foregoing it is observed that at his 
hearing before the Board, and in various statements submitted 
by the veteran in April 1997, September 1998, March 1999, 
November 2000, and October 2001, he raised claims of a number 
of errors in his original November 1971 rating action in 
which service connection was established for his left arm 
disability.  The first claimed error was the failure of that 
rating action to recognize the appropriate level of 
disability for his arm impairment, i.e., the rating assigned 
should have been higher than 20 percent.  The second error 
was the failure to recognize a claim for service connection 
for a psychiatric disorder, which if true would mean a claim 
for service connection for that disability has been pending 
since that time.  The RO does not appear to have addressed 
the second claimed error regarding whether there is an open 
claim for benefits that has been pending since 1971.  
Therefore, this issue is not properly before the Board at 
this time, and is referred to the RO for appropriate action.  

With respect to the first claimed error regarding the 1971 
evaluation of the veteran's left arm disability, the RO 
specifically denied that claim in an October 2001 rating 
action.  The veteran was notified of this decision in 
November 2001, and thus has until November 2002 to notify the 
RO of his disagreement with it in order to initiate an 
appeal.  (The veteran's testimony before the undersigned 
cannot be construed as a notice of disagreement to initiate 
an appeal, since the pertinent statute requires that such 
notice be filed with the activity which entered the 
determination with which disagreement is expressed.  
38 U.S.C.A. § 7105(a).)  Accordingly, if the veteran desires 
to pursue an appeal regarding the decision that the 
evaluation assigned for his left arm disability in 1971 was 
not erroneous, he should communicate that fact to the RO in 
writing. 

Parenthetically, the Board notes that as to the failure to 
consider what the veteran contends is an open claim for 
service connection for a psychiatric disorder, the RO 
apparently construed this matter as a claim for an earlier 
effective date for service connection for PTSD.  This claim 
was denied in an unappealed April 1999 rating action.  Since 
that action, however, did not fully address the veteran's 
contentions regarding what he believes to be an error in the 
1971 rating action, it remains necessary for the RO consider 
the veteran's specific claim.  

In a May 1997 statement, the veteran also appears to have 
raised a claim of error in a 1991 decision.  In that action, 
the specific matter under consideration was whether a 
reduction in the evaluation of the veteran's left arm 
disability was warranted.  Although it was determined that no 
reduction was warranted, it also was essentially determined 
that there was no entitlement to an increase in benefits.  
The veteran now claims that the record at that time clearly 
and unmistakably showed an increase in disability as to have 
warranted a higher rating.  Like the claim of an open service 
connection claim pending since 1971, this matter regarding 
error in 1991 also is not currently before the Board, since 
it has yet to be addressed by the RO.  (The veteran's present 
appeal regarding the evaluation of his arm disability dates 
from 1997 and will not actually address the appropriate 
evaluation for that disorder as far back as 1991.)  

Further, it should be noted that the Board is undertaking 
additional development with respect to the claim for an 
increased rating for the veteran's left arm fracture pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
regarding the evaluation of PTSD has been obtained. 

2.  Between the period from 1993 to May 2000, the veteran's 
PTSD was shown to be productive of depression; suicidal 
thoughts, impaired impulse control; an inability to adapt to 
stressful circumstances; an inability to establish and 
maintain effective relationships; and spatial disorientation.  

3.  Between 1993 and September 2000, the veteran maintained 
his employment, and he did not exhibit gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; any evidence of an inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); or a memory loss of names or close relatives, his 
own occupation, or his own name.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD, 
from November 1993 to May 2000, have been met. 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic 
Code 9411 (2001).  

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD from May 2000 to September 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a. Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Regarding the evaluation of PTSD, 
the Board is satisfied that the VA's duties, as set out in 
the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  The Board finds that with respect to 
the claim addressed herein, the veteran was notified of the 
evidence required to grant his claim by documents labeled 
supplemental statements of the case dated in April 1999, July 
1999, August 2000, and December 2000, and in letters 
addressed to the veteran in July and August 2001.  The 
discussions therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  The necessary 
evidence, including the service medical records, relevant VA 
outpatient and in-patient reports, private treatment 
summaries, and reports of examinations conducted for VA 
purposes, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  As such, the Board finds that the 
development requirements of the VCAA also have been met.  

Under these circumstances, it may be concluded that the 
notice obligations of VA and its duty to assist have been 
satisfied with respect to the matter addressed herein, and 
that the Board may proceed to address the merits of the 
veteran's claim.  


b.  Increased Rating for PTSD

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  

The record in this case shows that in a March 1991 rating 
action, the veteran was first granted service connection for 
PTSD due to his Vietnam experiences.  At that time, the 
veteran was assigned a 10 percent disability evaluation for 
this disorder, effective from his date of claim, January 
1990.  After reviewing outpatient treatment records showing 
that the veteran had flashbacks, intrusive memories and sleep 
disturbances, as well as difficulty with his supervisors and 
relating to others, his disability evaluation was increased 
to 30 percent in a March 1992 rating action.  This increased 
benefit was made effective from September 1991.  Thereafter, 
the veteran's evaluation in this regard was increased to 50 
percent by a December 1997 rating action, which was made 
effective from November 1993.  It is from this action that 
the veteran's current appeal arises.  (As indicated by the 
nature of the issue on appeal, the veteran's evaluation was 
later increased to 70 percent effective from May 2000, and to 
100 percent effective from September 2000.  It is these 
ratings of 50 percent and 70 percent that the Board must 
address.)  

The body of evidence from 1993 to September 2000 consists of 
private and VA outpatient treatment records, the transcript 
of a personal hearing conducted at the RO in October 1994, 
and before the undersigned in March 2002, and the reports of 
examinations conducted for VA purposes in 1994, 1996, 1998, 
and 2000.   

Outpatient records dated prior to the examination of the 
veteran conducted in April 1994 reveal that he was seen in 
November 1993, when it was noted that this was the first time 
the veteran had been seen in several months.  (The veteran's 
50 percent rating assigned by the RO in 1997 was made 
effective the date of this particular outpatient treatment.)  
At that time, the veteran indicated that he had altercations 
at work and that he was confrontational with instructors of 
classes he was then taking.  Records dated the following 
month reflect that the veteran complained of symptoms of 
insomnia, anger, and depression, and he would ruminate about 
suicide.  He also indicated that he was having difficulties 
at work and in his marriage.  

In April 1994, the veteran was examined for VA purposes.  The 
report from this examination revealed that the veteran 
complained of experiencing nightmares about Vietnam nearly 
every night and that he had been, at times, violent with his 
wife.  He also reported that he gets very frightened when he 
hears a helicopter.  During the examination itself, the 
veteran was alert and oriented, neat, well groomed, and had 
normal speech.  He did not, however, make eye contact with 
the examiner and projected a solemn appearance.  The 
veteran's intelligence was considered average and his long-
term memory was excellent.  His affect, on the other hand, 
was severely blunted, but he denied hallucinations, paranoia 
and delusions.  The veteran was also not tangential or 
circumstantial and his abstractions were considered good.  
The diagnosis was moderate to severe PTSD.  

VA outpatient treatment records dated in October 1994 reflect 
that the veteran was depressed and had suicidal ideas.  At 
his hearing in October 1994, the veteran reported that he 
experienced flashbacks, sleeplessness and intrusive thoughts.  
He also indicated that he was depressed, had no friends and 
was at times violent in the presence of his wife ("trashing 
the apartment").  Further, he mentioned that he had used all 
of his vacation and sick time from his place of employment to 
attend various medical and counseling appointments, or to 
stay home because of his depression.  

The veteran was next seen on an outpatient basis in April 
1995.  At that time, it was noted that he had not been seen 
since October 1994, but that he had no major upsets.  The 
veteran was next seen in an outpatient setting almost a year 
later, in February 1996, at which time it was recorded that 
he felt disgruntled, and complained that he hated his job, 
and fought with his wife.  Eight months later, in October 
1996, the veteran was seen again on an outpatient basis.  At 
this time, it was noted that the veteran felt depressed and 
anxious, and had apparently argued with a clerk at the clinic 
shortly before being seen.  

The veteran also was examined for VA purposes in October 
1996.  The report from this examination showed that the 
veteran complained that he was persistently irritable, tense, 
anxious and depressed.  He was stress intolerant and prone to 
agitation and aggressiveness with minor provocation, and his 
ongoing aggressiveness toward his wife apparently prompted 
her to seek a divorce.  The veteran also stated that he 
suffered from interrupted sleep, recurrent night sweats and 
nightmares.  During waking hours, the veteran stated he 
suffered from persistent anxiety, hyper-vigilance to danger, 
and that on any sudden loud sound he startled severely and 
took evasive action.  The veteran also stated that he avoided 
crowds, was unable to socialize and had no friends.  
Likewise, he stated that he experienced intrusive memories of 
combat accompanied by a lack of concentration.  It was noted 
that the veteran was currently employed with the VA and had 
been so employed since 1991.  

During the examination, the veteran was observed to be alert 
and oriented, but with reduced psychomotor activity.  He also 
was tense, apprehensive, and irritable.  He did not make eye 
contact, and his speech production was sparse and non-
spontaneous.  His affect was constricted and depressed, and 
paranoid persecutory ideation was expressed; the veteran 
denied suicidal or homicidal intent.  Memory and 
concentration were at times impaired, but there were no 
cognitive deficits.  The veteran's insight was considered 
poor, and his judgment compromised under stress.  The 
diagnosis was PTSD with major depressive disorder with 
psychotic features secondary to PTSD.  The examiner also 
wrote that the veteran had major impairment in social 
functions, stress intolerant on jobs, conflicts with 
authority, and an unstable work history.  

The veteran was next examined for VA purposes in December 
1998.  The report from this examination revealed that the 
veteran was separated from his wife.  He was still employed 
with the VA, but complained that he was persistently tense 
and irritable with his co-workers, and had frequent conflicts 
with them.  The veteran also indicated that he was 
persistently anxious and depressed and had no social 
involvement.  He also reported impaired sleep and frequent 
combat nightmares, suffering from flashbacks during waking 
hours.  He resisted leaving the house, felt vulnerable in 
crowds, and startled excessively with any unexpected sound.  

The veteran was described by the examiner as alert and 
oriented, and with a conventional appearance.  His 
psychomotor activity, however, was reduced and he appeared to 
be in distress.  He was tense, irritable, solemn, hostile and 
suspicious.  The veteran avoided eye contact and his speech 
production was sparse, non-spontaneous, and with a low voice 
amplitude.  The veteran's affect was constricted and his mood 
was depressed.  Paranoid persecutory ideation was expressed 
by the veteran, but he denied referential ideas.  His memory 
was intact, but his concentration was impaired.  There was no 
cognitive deficit, although insight was considered poor, and 
judgment under stress compromised.  The diagnosis was PTSD 
and major depressive disorder with paranoid features 
secondary to PTSD. 

The veteran does not appear to have sought out, or received, 
VA outpatient treatment care for PTSD after October 1996.  He 
did, however, begin to receive private outpatient counseling 
in November 1998, which care apparently has continued to the 
present.  Records and reports from the counselor who provided 
this care show that, in 1998 and 1999, the veteran appeared 
joyless and lacking in spontaneity.  Depression was also 
noted, together with difficulty with authority, anxiety, 
disturbed sleep, and flashbacks.  Other complaints and 
symptoms included hypervigilance, nightmares and avoidance of 
things associated with combat.  

A subsequent letter from the private therapist providing the 
veteran's care, which was dated in November 2000, after the 
veteran had already been assigned a 100 percent rating for 
PTSD, reflects that the veteran had continued to be seen in 
individual psychotherapy for PTSD.  Listed symptoms included 
depression, anxiety, situational panic attacks, 
depersonalization, hypervigilance, flashbacks, sleep 
disorder, social isolation, exaggerated startle response, 
memory loss, impaired interpersonal relationships and 
impaired concentration.  

The most recent examination conducted for VA purposes took 
place in May 2000.  The report from this examination reveals 
that the veteran was seen by the aforementioned private 
therapist once a week, and was taking medication.  It was 
also recorded that the veteran continued to be employed, but 
that he was in frequent conflict with clients, co-workers and 
supervisors.  Other complaints were those of being 
persistently tense, irritable, hostile and suspicious.  Minor 
stress reportedly caused outbursts of agitation and physical 
aggressiveness.  Similarly, the veteran complained of social 
isolation, persistent depression and thoughts of self harm.  
Further, he suffered from interrupted sleep every night, 
combat nightmares, confusion, agitation, and panic feelings.  
Sharp sounds reportedly cause him to flinch and look for 
protection, and he reported experiencing flashbacks.  Other 
symptoms included intolerance of crowded, enclosed or noisy 
conditions.  

The examiner found the veteran to be alert and oriented, with 
a conventional appearance.  The veteran was, however, 
considered to be in obvious distress, and was tense, 
irritable and at times excited.  The veteran's speech was 
described as rambling and pressured, and he was considered 
hostile and suspicious.  Further, it was recorded that the 
veteran did not look at the examiner, and exhibited a 
constricted affect, and a depressed mood.  Paranoid 
persecutory ideation was also noted, with referential ideas 
of being stalked by enemies.  The veteran's memory was 
considered intact, and there was no cognitive deficit, but 
concentration was impaired.  Insight was considered poor, and 
judgment compromised under stress, with the veteran becoming 
agitated and sometimes aggressive when provoked.  The 
diagnoses were PTSD and "major depressive disorder with 
psychotic features, persecutory paranoid, secondary to 
[PTSD]."  

At the hearing conducted by the undersigned, the veteran's 
testimony was largely given to discussing other matters, but 
he apparently believes that during the time in question his 
PTSD was more disabling than reflected by the ratings he was 
assigned.   

As mentioned above, the veteran's 50 percent evaluation for 
PTSD was increased to 70 percent, effective from the date of 
the May 2000 VA examination.  After that time, the veteran 
apparently continued to receive outpatient treatment from his 
private counselor, and in September 2000, he was admitted to 
an in-patient treatment program for PTSD at a VA hospital.  
This treatment lasted until mid-October 2000.  In view of 
this, effective from the date of his admission for this in-
patient treatment until the last day of the following month, 
the veteran was assigned a 100 percent disability rating 
pursuant to the provisions of 38 C.F.R. § 4.29.  That 
regulation provides for a temporary total rating when a 
service connected disability requires hospitalization in 
excess of 21 days.  Effective from November 1, 2000, the 
veteran has been assigned a 100 percent disability rating 
pursuant to the Schedule for Rating Disabilities.  

The veteran's PTSD is evaluated under the provisions of 
38 C.F.R. § 4.30, Diagnostic Code 9411.  Under this code, a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to symptoms such as the following: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent schedular evaluation is assigned with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  

Prior to May 2000, the evidence, in the Board's view, is 
rather consistent in showing that the veteran was complaining 
of being, and was considered to be, depressed.  Likewise, 
there is indication that he would ruminate about suicide, and 
there were clear indications that he had impaired impulse 
control manifested by his acts of aggressive behavior toward 
his wife and the destruction of their property.  In addition, 
there is evidence of the veteran's regular conflict with his 
co-workers and supervisors, reflective of an inability to 
adapt to stressful circumstances, and he consistently 
described himself as without friends.  He also apparently 
will take evasive action when startled by a sudden loud 
noise, which presumably reflects a brief disorientation to 
his location and circumstances.  

Although the veteran is not shown to exhibit obsessional 
rituals, to speak illogically, obscurely or irrelevantly, to 
neglect his hygiene, or otherwise to exhibit a near 
continuous panic, it is the Board's conclusion that, given 
the symptoms the veteran does exhibit as summarized above, 
his disability picture more nearly approximates the criteria 
for a 70 percent rating prior to May 2000.  Since during this 
time, the veteran maintained employment and did not exhibit 
gross impairment in thought processes or communication; 
grossly inappropriate behavior; an inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), or memory loss of names of close 
relatives, his own occupation, or his own name, an evaluation 
in excess of 70 percent is not warranted for this period.  

As to an evaluation in excess of 70 percent from May 2000 to 
September 2000, the evidence shows that the veteran 
apparently maintained his employment during this period.  
Likewise, while the veteran's speech was described as 
rambling and pressured during the May 2000 examination, there 
was no gross impairment in thought processes or communication 
described.  There was also no grossly inappropriate behavior 
described and no evidence of an inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  There was not a level of memory loss 
shown as contemplated by the criteria for a 100 percent 
schedular rating.  In view of this, the Board finds that the 
evidence in this case fails to reflect a disability picture 
that more nearly approximates the criteria for a 100 percent 
evaluation under Diagnostic Code 9411, between May and 
September 2000.  That level of impairment not having been 
shown, an evaluation in excess of 70 percent for the 
veteran's PTSD during this period is not warranted, and his 
appeal in this regard is denied.












	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 70 percent rating for 
PTSD between November 1993 and May 2000, is granted.  

Entitlement to a rating in excess of 70 percent for PTSD 
between May 2000 and September 2000 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

